REcE\\/E.o

 

 

NOV 29 lula UNITED STATES DISTRICT CoURT
Y R_ mm cLER,< WESTERN DISTRICT oF LoUISIANA
wesr'§a;¢mo§gg,\;§{gg,§?&i'““ LAKE CHARLES DivrsIoN
UNITED sTATEs oF AMERICA CASE No. 03-CR-20067-2
-vs- JUDGE DRELL
DEMOND JERED FoBBS MAGISTRATE JUDGE KAY
JUDGMENT

For the reasons stated in the Report and Recommendation issued by the l\/lagistrate Judge
on October 19, 2018 and filed in the record in this case (Doc. 225) and after a de novo review of
the record, noting the absence of objections filed by any party, and having determined that the
proposed findings and recommendations of the l\/lagistrate Judge are correct under applicable law
and jurisprudence, it is hereby

ORDERED, ADJUDGED and DECREED that Petitioner’s § 2255 petition is DENIED
and this matter is to be TRANSFERRED to the United States Court oprpealS for the Fifth Circuit
for determination of his eligibility for further relief under a successive petition.

end
v \
THUS DoNE AND SIGNED at Alexandria, Louisiana this 23 day ofNov@mber, 2018.

j /_\
D"EE®.'D'ITLL, JUDGF`
UNITED STATES DISTRICT JUDGE

  

